Napton, Judge,
delivered the opinion of the court.
The Legislature of Missouri by an act passed 4th January, 1860, for the benefit of the Lindell and Southern Hotel Companies, declares in the preamble of the act, that the erection of those hotels has ceased from the want of money, and that building is deemed a great public need and advantage to the-city and county of St. Louis ; and, therefore, for the purpose of inducing the investment of capital for their speedy completion, it is enacted, that the land described in the preamble and all improvements “shall be exempt from taxation by the city and county, for the period of ten years, from and after the first day of December, 1859.”
It is agreed than, prior tothe-lstof December, 1859, taxes had been assessed against this'property for the year 1860, but the returns in the tax books showed that no tax assessed in 1859 for 1860, had been paid, but that they were marked “exempted by this act of January 4th, 1860, from R.°R., school and county taxes,” and it was admitted that no such taxes had been paid. The assessment of the property for these taxes, payable in 1860, was begun by the assessor in 1859, on the 1st day of October, and was concluded before the 1st of March, 1860. This assessment referred to property as owned on the preceding 1st day of October, and the land in question was on that day owned by the Southern Hoi el Company. On the tax book for 1860, this property was duly returned for taxation, but, as before stated, on this return was endorsed, “ exempt from rail, school and county tax.” And in fact, the tax was not paid.
It was admitted that in 1864, Robert Campbell bought this property, and is the present owner.
This application of Mr. Campbell, the owner, was to have the assessment upon the tax bill for county and city taxes for *1371870 struck from the tax bill, the assessment having been made in September, 1869. The county court refused to allow this exemption, and the case was taken by appeal to the circuit court, where the claim to an exemption was allowed, and the tax for 1870 ordered to be erased, and the case is brought to this court by appeal.
Several questions have been argued in this court, which, on the view we take of the case, need not be decided; one of them is, that no appeal was allowable in this case from the county to the circuit court. And the point made was, that the act of January, 1860, was unconstitutional, and a third position taken by the counsel for the county was, that at all events the school taxes were not within the meaning of the exemption provided for in the act.
These questions have been elaborately argued but it will be obvious that they are entirely unimportant to either party on the hypothesis that the act of 4th of January, 1860, did not extend the exemption to the taxes for 1870, and, as we have reached that conclusion, the judgment of the county court should stand; and whether an appeal from it was admissible or not, or whether the legislature had power to make the exemption', or whether the school taxes were not exempted, are questions of no practical importance — since, in our opinion, the exemption, whether constitutional or not, or whether embracing school taxes or not, did not embrace the taxes for the year 1870.
It is clear that, if the taxes levied on this property for the year 1860, were properly exempted by the law, as in point of fact it was conceded they were, the ten years’ exemption ■ would not reach the taxes for 1870.
The entire argument for the exemption of the taxes in 1870 is based on the construction of the word “taxation,” which is asserted to mean assessment for taxation. Under the system of taxation, adopted in this State for many years, and certainly in force in 1860, there always intervened between an assessment or valuation of property, and the extension of the tax on the assessor’s books, which were ultimately *138handed over to the collector, and the date at which the collector was required to collect the taxes, a considerable interval.
In St. Louis county, under the act of March 3d, 1857, the assessor was required to begin his assessment in October, of each year, but he was not required to return his book of assessment, or tax book, until the 1st day of March following, and the county court had a month longer to hear appeals from his valuation of property. The collector was allowed till the 1st of Juné, to make out an abstract of his receipts.
The 4th section of the Act of March 3, 1857, declares that, “whoever shall pay the amount of taxes assessed upon his property on or before the last day of August next, after the delivery of the copy of the tax book to the collector, in the year 1858, or any year thereafter, shall be entitled to a deduction of 5 per cent, from the portion thereof due to the county ; and to all such portion thereof as shall remain unpaid thereafter, 10 per cent, thereon shall be added, if paid before the 1st day of December following, or 20 per cent., if not so paid, to be collected for the use of the county.”
This provision of the law governing St. Louis county, seems a sufficient explanation of the Act of 1860, fixing the period of exemption from December 1st, 1859. That was a point of time at which it might be presumed that the taxes due in 1859 had been paid, and if they had not, 20 ¡)er cent, was due on them. The manifest intent of the Act was to exempt the property in question from the taxes due in 1860,and not from those due in 1859, which might well be presumed to have been paid prior to December 1st. Undoubtedly, if the taxes due in 1859, were intended to be exempted, the complainant has no case, nor has he any grounds for exemption in 1870, if the taxes due for 1860 were exempt, as the exemption only extended for ten years. The object of this act was to exempt this hotel property from the payment of taxes for ten years. The valuation of property by assessors amounts to nothing, if the taxes extended on the assessor’s books are not paid, and are not required to be paid. That the assessment for 1860 *139was not paid, is conceded, and the taxes due for ten years thereafter, including the year 1860, are conceded to be exempt.
The object of the law in question was, to exempt the property from taxation for ten years. That for ten years this property has paid no exempted tax, seems to be conceded. The law had no reference to assessments, which preceded the levy of taxes. That these assessments would create a lien' from their date, is another question, no more involved in the construction of this Act of 1860.
¥e attach no importance to the date of the assessments. The question is, whether the property has had an exemption from payment of county and city taxes for ten years. That it has, is conceded in the agreed statement, unless we conclude that the taxes for 1860 were not released. But it is clear that the act discharged the collector from collecting the taxes of 1860, and the discharge entered on his tax books is conclusive evidence that the tax was not collected, and the fact that it was not collected, is admitted. It follows, of course that the taxes for 1870 are due, since the taxes from 1860 to 1869 embrace ten years.
We do not understand the words “exempt from taxation ” as equivalent to the words. “ exempt from assessment.” Assessment by assessors, of the value of the property is a very different matter from the authorized exaction of taxes by a collector upon these assessments. These assessments are made long anterior to any authority to collect the taxes based on them. The taxes so assessed may never become due, from various causes; and a careful examination of all the statutes in regard to revenue, from 1855 down to the.present day, will, we think, clearly show that the legislature have never confounded assessments with the actual levy of taxes, and the construction given to the Act of 1860, exempting this property from taxation for ten years, after the 1st of December, 1859, by the revenue officers, was the correct one. The first year of exemption was the year 1860, and the last one was, of course, 1869 ; and it is of no importance that the assessment *140for 1870 was made anterior to the 1st of December, 1869, any more than it was that the assessment for 1860 was made in October, 1859.
The judgment of the circuit court is reversed, and that of the county court affirmed. The other judges concur, except Judges Vories and Hough, who were absent.